UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1033


WALTER LEE,

                 Plaintiff - Appellant,

          v.

107TH UNITED STATES CONGRESS; JOHN WARNER, Senator, R-VA, In
his official capacity as a member of the 107th United States
Congress and Senatorial Representative of the Plaintiffs
civil rights; GEORGE ALLEN, Senator, in his official
capacity as a member of the 107th United States Congress and
Senatorial Representative of the Plaintiffs civil rights;
JOANN DAVIS, Rep, R-VA, in her official capacity as a member
of the 107th United States Congress and Legislative
Representative of the Plaintiffs civil rights,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:02-cv-00706-REP)


Submitted:    July 20, 2016                   Decided:    July 27, 2016


Before GREGORY,    Chief   Judge,   and   DUNCAN   and   AGEE,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Walter Lee, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Walter Lee seeks to appeal the district court’s order and

the district court clerk’s letter stating the requirements for

filing an action in forma pauperis.                          This court may exercise

jurisdiction only over final orders of the district court, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                             The

order and letter that Lee seeks to appeal are neither final

orders    nor    appealable         interlocutory            or    collateral    orders.

Accordingly,     we    deny     leave     to       proceed    in   forma   pauperis    and

dismiss the appeal for lack of jurisdiction.                           We dispense with

oral   argument       because      the    facts       and     legal    contentions     are

adequately      presented     in    the    materials          before    this   court   and

argument would not aid the decisional process.

                                                                                DISMISSED




                                               3